Exhibit 10.1

 

Stock Purchase Agreement

 

This Stock Purchase Agreement (the “Agreement” or “Stock Purchase Agreement”)
states the terms and conditions that govern the contractual agreement between
BioFirst Corporation having his principal residence located at 1F., No. 22.
Shengvi 2nd Rd., Zhubei City, Hsinchu County, 30261, Taiwan (the “Purchaser”),
and American BriVision (Holding) Corporation having his principal residence
located at 44370 Old Warm Springs Blvd.. Fremont. CA 94538 (the “Seller”) who
agrees to be bound by this Agreement.

 

WHEREAS, the Purchaser, a Taiwanese corporation, owns 0 Shares of American
BriVision (Holding) Corporation stock; which amounts to 0% of the outstanding
shares of stock in American BriVision (Holding) Corporation, a Nevada
corporation (the “Company); and

 

WHEREAS, the Seller entered into an agreement with the Purchaser on July 24,
2017, which the Purchaser granted the Seller a global license to co-develop
ABV-1701 Vitreous Substitute for Vitrectomy for medical use. According to the
agreement, the Seller owes $3 million to the Purchaser for the progress that the
Purchaser has paid.

 

WHEREAS, the Seller intends to pay off its debt of $3 million owed to the
Purchaser by issuing 428,571 shares of Seller’s common stock to the Purchaser.

 

WHEREAS, the Seller desires to sell the stock, as described below, to the
Purchaser and the Purchaser agrees to purchase the stock, as described below,
from the Seller subject to the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises made by
the parties hereto, the Purchaser and the Seller (individually, each a “Party”
and collectively, the “Parties”) covenant and agree as follows.

 

1.PURCHASE AND SALE. Subject to the terms and conditions of this Stock Purchase
Agreement, the Seller agrees to sell to the Purchaser, and the Purchaser agrees
to purchase from the Seller, 428,571 shares of Company stock (the “Shares”).

 

2.CONSIDERATION. The payment for the debt of $3 million.

 

3.EXECUTION AND DELIVERY. Upon the execution and delivery of this Agreement, the
Seller shall the deliver to the Purchaser any documentation the Company
reasonably requires to process the transfer of the Shares to the Purchaser. The
Shares shall be delivered to the Purchaser on or before July 31, 2019 (the
“Closing Date’’)

 

4.SELLER’S REPRESENTATIONS: The Seller represents, warrants, and agrees to and
with the Purchaser as follows as of the date of execution of this Agreement and
on the Closing Date.

 

1.The Company is a corporation duly formed and organized under the laws of
Nevada;

 

2.The Company is in good standing under the laws of California and requires
action by the Purchaser to achieve compliance;

 

1

 

 

3.There is no proceeding, claim or investigation pending against the Company or
any of its subsidiaries by any third party or governmental agency, nor, to the
Seller’s knowledge, has any such claim or investigation been threatened;

 

4.The Seller is the sole beneficial, legal, and record owner of the Shares;

 

5.The Seller holds valid and marketable title to the Shares which are free and
clear of all encumbrances, restrictions on transfer, or other defects in title
of any kind;

 

6.The Seller has the right and authority to enter into and carry out the terms
of this Agreement, including without limitation, the offer, sale, and transfer
of the Shares to the Purchaser and has taken all action necessary to validly do
so; and

 

7.The Seller is not a party to any contract that remains in effect with respect
to the Shares and there are no restrictions on the offer, sale, or transfer of
the Shares other than applicable securities laws.

 

5.EXPENSES. Each respective Party will pay all expenses and fees of his or its
legal counsel, accountants, and other agents and advisers incurred pursuant to
this Agreement regardless of whether the transactions contemplated in this
Agreement arc consummated.

 

6.INDEMNIFICATION. The Purchaser and the Seller each hereby agree to defend,
indemnify and hold harmless the other from and against any claim, damage,
liability, loss, cost or expense (including reasonable attorney’s fees) arising
directly or indirectly out of:

 

1.Any failure to perform obligations set forth in this Agreement;

 

2.Any inaccuracy or breach of any representations or warranties made in this
Agreement, and any and all actions, suits, litigation, arbitration, proceedings,
investigations, claims or liabilities of whatever nature arising out of any of
the foregoing.

 

7.NO MODIFICATION UNLESS IN WRITING. No modification of this Agreement shall be
valid unless in writing and agreed upon by both Parties.

 

8.VENUE. This Stock Purchase Agreement and the interpretation of the terms
herein shall be governed by and construed in accordance with the laws of the
State of Nevada. The Parties irrevocably submit to the exclusive jurisdiction of
the federal and state courts located in New York, United States.

 

IN WITNESS WHEREOF, each of the Parties has executed this Stock Purchase
Agreement electronically or in person, both Parties by its duly authorized
officer, as of the day and year set forth below.

 

  /s/ Tsung-Shann Jiang   6/30/2019   Tsung-Shann Jiang,   DATE   BioFirst
Corporation, Chairman  

 

  /s/ Howard Doong   6/30/2019   Howard Doong   DATE   American BriVision
(Holding) Corp, CEO  

 

 

2



 

